Title: From George Washington to David Forman, 17 December 1781
From: Washington, George
To: Forman, David


                        
                            Dear Sir
                            Philadelphia 17th Decemr 1781.
                        
                        Your favor of yesterday reached me at 2 oClock this day. I have little doubt but the Fleet which sailed is
                            bound to Europe, but still I should wish to know, with certainty, their destination. It will probably be public in a few
                            days, and if you can satisfy yourself on the subject, I shall be glad to hear from you. Be pleased to enquire particularly
                            whether any reinforcement for the southward took Convoy, and whether the greater part of the Men of War are not bound to
                            the West Indies after seeing the Fleet to a certain Latitude.
                        I think with you, that considering the advanced Season, it will be needless to keep a constant look out upon
                            the sea shore: But if you can contrive, thro’ a good Channel, to know what is passing in New York, I shall be obliged to
                            you for doing it and for communicating any thing material—I am with thanks for the services you have rendered Dear Sir Yr
                            most obt and hble servt
                        
                            Go: Washington

                        
                    